Citation Nr: 0016773	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-45 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for a left ankle 
sprain.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Entitlement to service connection for a speech disorder.

4.  Entitlement to service connection for a disorder 
characterized by memory difficulties.

5.  Entitlement to service connection for prostatitis.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from June 1992 to March 1993.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).



FINDINGS OF FACT

1.  The record contains no competent evidence relating 
currently diagnosed left ankle sprain or residuals thereof to 
the veteran's period of service.

2.  The record contains no competent evidence of record 
relating a currently diagnosed right leg disorder to the 
veteran's period of service.

3.  The record contains clear and unmistakable evidence 
showing that a speech abnormality existed prior to service.

4.  The competent and probative evidence does not show that 
speech impairment increased in severity as a result of a head 
injury or other incident of service. 

5.  There is no competent evidence of record relating any 
diagnosed disorder characterized by memory difficulties to 
the veteran's period of service.

6.  The record contains competent evidence of treatment for 
prostatitis at the time of discharge and the veteran filed 
his claim shortly after separation from service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
ankle sprain/residuals thereof is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

2.  The claim of entitlement to service connection for a 
right leg disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  Speech impairment existed prior to service and was not 
aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1132, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b), 3.306(a) 
(1999).

4.  The claim of entitlement to service connection for a 
disorder characterized by memory difficulties is not well 
grounded.  38 U.S.C.A. § 5107(a).

5.  The claim of entitlement to service connection for 
prostatitis is well grounded.  38 U.S.C.A. § 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  The presumption of sound condition 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
Verdon v. Brown, 8 Vet. App. 529 (1996).  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The burden 
of proof is on the government to rebut the presumption of 
sound condition upon induction.  Vanerson v. West, 
12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
noted that "the word 'unmistakable' means that an item 
cannot be misinterpreted and misunderstood, i.e. it is 
undeniable."  Vanerson v. West, 12 Vet. App. 254 (1999) 
(quoting Webster's New World Dictionary 1461 (3rd Coll. Ed. 
1988)).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. 
§ 3.304(b)(3).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  A pre-existing psychiatric 
disorder in remission on entry into service is not considered 
to be aggravated by service simply because symptoms recurred 
during service.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).

Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 & n.2 (1997) 
(Steinberg, J., dissenting); Degmetich, 104 F. 3d at 1331-33 
(holding that VA compensation cannot be awarded for a 
disability that existed in the past but no longer exists even 
if that disability was service-connected); see also Hensley 
v. Brown, 5 Vet. App. 155, 163 (1993) (holding, as to whether 
increase must be to next higher rating, that "the presence of 
a ratable increase in disability at separation would be 
conclusive of an in-service increase in disability, but the 
obverse would not be true; that is, the absence of a ratable 
in-service increase [at separation] would not rule out a 
determination of an increase in disability"); see also Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  See Niemiec v. 
West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) (per curiam) 
(the Court found the veteran's claim not well grounded where 
there was no medical evidence of a chronic psychiatric 
disorder manifested in service, and where there was no 
medical evidence linking a diagnosed post-service psychiatric 
disorder to service); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999); Wade v. West, 11 Vet. App. 302 (1998); Boyer 
v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. 
App. 142 (1999).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has 
repeatedly held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Factual Background

The claims file contains records from the Irvine Medical 
Group dated in June 1991.  These records reflect that the 
veteran was brought in for emergency treatment after being 
hit by another boxer in a match.  Immediately following the 
punch he reportedly experienced a 60-second loss of 
consciousness and five seconds of tonic/clonic jerking of his 
right leg.  He then regained his normal mental status.  At 
the emergency room he complained only of mild frontal 
headaches.  The veteran was accompanied by a friend and the 
ringside physician who reported that the veteran normally 
exhibited slightly slurred speech secondary to recurrent 
punches to the head in his boxing career.  A computerized 
tomography scan of the head was within normal limits.  The 
assessment was blunt head trauma with immediate post-
traumatic seizure.  Follow-up with a neurologist was 
recommended.

The veteran entered military service in June 1992.  Available 
service records include the report of entrance examination 
dated in March 1992.  At that time the veteran completed a 
questionnaire in which he denied any illness or injury 
including broken bones that required treatment by a 
physician/surgeon, hospitalization or surgical operation.  He 
further denied having had or then having epilepsy or seizures 
of any kind or other medical problems or defects of any kind.  
The examination report shows that the veteran's head, neck, 
genitourinary system, lower extremities, spine and 
psychiatric and neurologic systems were all clinically 
evaluated as normal.  

Service records reflect treatment of the veteran for 
complaints of plantar pain.  A July 1992 x-ray revealed 
several small calcific densities posterior to the talus on 
the left, stated to be consistent with old trauma and without 
acute abnormality.  In July 1992 the veteran was also 
evaluated for complaints of inguinal pain.  One July 1992 
record notes a question of a small varicocele and a question 
of early epididymitis.  In August 1992 the veteran complained 
of left knee pain.  He also complained of left leg/knee and 
right forefoot pain.  Records include note of ill-fitting 
boots and show diagnoses of plantar fasciitis.  Also in 
August the veteran was treated for unresolved epididymitis 
secondary to non-compliance.  A service record dated in 
September 1992 indicates that the veteran sprained his left 
ankle in an altercation; X-rays were negative for fracture or 
dislocation.  

Service records dated in October 1992 reflect that the 
veteran sought treatment for complaints of slurred speech and 
voice changes, and for headaches.  There is note of an upper 
respiratory infection that had improved, but that the cause 
of voice changes was unknown.  A service record dated in 
November 1992 notes that the veteran had inverted his left 
ankle.  Another November 1992 entry notes the veteran's 
complaints of dysarthria since falling in early July.  The 
veteran reported that his speech was clumsy as if he had had 
too much alcohol.  He also reported difficulty with air flow 
in speaking.  He related that he had fallen on his head, neck 
and back in basic training.  He denied seeking medical 
treatment at that time but reported subsequent headaches and 
neck pain.  The impression was dysarthria.  Service records 
include note of dysphagia and headaches and also note the 
veteran's boxing history.  

A January 1993 service record notes that the veteran suffered 
from a "constellation" of symptoms and that his dysarthria 
was unusual for an injury of the sort the veteran reported in 
service.  Neuropsychologic testing was recommended.  Service 
medical records reflect that the veteran incurred a left 
ankle inversion injury in February 1993.  X-ray showed a 
probable avulsion fracture.  An entry in late 
February includes note of status post recurrent inversion 
sprains of the left ankle.  Service records also indicate 
treatment for complaints relevant to the veteran's vision.

The service medical records include a report of medical 
examination dated in February 1993, which noted that the 
veteran was being treated for prostatitis.  The examination 
report shows the veteran's head, lower extremities, 
neurologic and psychiatric systems as normal.  On the 
accompanying report of medical history, the veteran 
complained of having or having had leg cramps, a tumor or 
growth, swollen or painful joints, headaches, dizziness or 
fainting spells, a head injury, memory loss or amnesia, and 
foot trouble.  He indicated that he had coughed up blood for 
one week in basic training after an accident.  He reported 
that he had fallen on his back and neck at that time.  He 
also complained that the "bridges" of his feet had fallen 
in service and stated that he had trouble remembering and 
focusing.  The examining physician noted that the veteran was 
followed for complaints to include knee, shoulder, neck and 
lower back pain and that he had been treated for 
epididymitis, memory loss and shortness of breath.  

In March 1993 the veteran underwent neuropsychologic 
evaluation.  Such reflects that the veteran was referred for 
evaluation after having incurred a mild closed head injury 
without loss of consciousness in June 1992, with subsequent 
complaints of a speech impediment and short-term memory 
problems.  The examiner referenced magnetic resonance 
imagining (MRI) performed at that time, which revealed a 
third ventricle lesion.  The examiner noted a family and 
medical history, to include the veteran's five-year history 
of amateur boxing.  The veteran reported that he was never 
knocked unconscious during his boxing career.  He stated that 
he had 20-to-40 fights and did take blows to head, but was 
wearing protective head gear.  The examiner noted the veteran 
had had a 75 average on three tests in basic training until 
the fourth week when he failed a test.

Neuropsychologic testing indicated some impairment and test 
results indicated left hemispheric involvement.  The examiner 
specifically noted the veteran's "obvious dysarthria," which 
the veteran reported did not exist prior to service.  The 
examiner noted that the veteran had a long history of family 
problems and behavioral instability consistent with the 
disciplinary problems he was experiencing and that his head 
injury was not a significant factor.  The conclusion was that 
evaluation revealed impairment, specifically deficits in 
areas associated with left-hemisphere dysfunction.  In 
addition to what was described as the veteran's "obvious 
dysarthria," the report notes deficits in comprehending 
speech sounds, mild dysnomia, verbal memory deficits, mild 
right hand motor slowing and constructional dyspraxia.  The 
neurophysiologist noted that the degree of deficit seen was 
some what unusual for a very mild closed head injury and that 
the veteran's "prior history of what he describes as 
'glancing blows' but no LOC [loss of consciousness] during 
his amateur career as a boxer could be a mediating factor."  
The impression was post-concussion syndrome.

A service medical entry dated in April 1993 shows that the 
veteran complained of increased urinary urgency and 
frequency, right testicular pain and low back pain.  The 
impression was prostatitis.  Urinalysis was normal.  There 
was also a question of pain related to the veteran's back 
problem.  

In May 1993 the veteran applied for VA compensation benefits.

In September 1993, the veteran presented for a VA 
examination.  He claimed he was unable to find employment due 
to his potential physical liabilities.  In connection with a 
joint examination, the examiner noted the veteran's history 
of in-service left ankle sprains, requiring only conservative 
treatment and no interventional treatment.  The veteran also 
reported a long history of a heat sensation in the right 
anterior thigh, stated to seemingly be positional.  The 
veteran denied symptoms of ankle instability and reported 
requiring no ongoing treatment.  

Examination revealed no evidence of ankle instability and no 
right leg abnormalities were noted.  There was no evidence of 
lower extremity sensory impairment or weakness.  The 
diagnoses included a history of a sprained left ankle.

In September 1993 the veteran underwent a VA neurologic 
examination.  He reported an injury in basic training and 
specifically stated he was pushed over by some other 
trainees, injuring his back and hitting his head.  He 
reported being unsure whether he lost consciousness.  The 
examiner noted that no records were available for review.  
The veteran complained of headaches and clinically slurred 
speech as well as short-term memory difficulty.

The examiner noted that the veteran had chronic neck pain 
most likely increasing his chronic daily headache syndrome.  
The examiner set out that there was "some suspicion that he 
had a head injury associated with his injury, therefore 
possibly some of these affects are related to the effects of 
a closed head injury.  It would be helpful for me to review 
old records, if those could be provided to me.  From his 
behavior today, I would suspect that the majority of his 
complaints have some psychiatric basis."

Also in September 1993, the veteran underwent genito-urinary 
examination.  He complained of pain in the right testes since 
injury in basic training.  He complained of potency problems.  
The examiner noted that the veteran had a "very definite 
slurred speech," etiology unknown, and testicular pain, 
etiology unknown, without abnormal findings of the testes or 
penis.  The examiner noted that the prostate was enlarged.

In December 1993, Dr. Stewart, a psychologist diagnosed the 
veteran with dementia and to rule out organic mood disorder 
and also diagnosed paranoid personality disorder.  

In April 1995, the veteran appeared for a VA neurologic 
evaluation for speech difficulty, status post head injury.  
The veteran reported he hit his head in service and lost 
consciousness for 30 seconds.  The VA examiner noted 
evaluation and testing in October 1992 and January 1993, and 
noted that MRI showed an arachnoid cyst and no other lesions.  
The examiner's impression was that the veteran complained of 
speech difficulty with memory complaints and a constellation 
of other symptoms including generalized pain.  

The examiner stated that neurologic examination was normal 
except for some unusual speech pattern noted to be somewhat 
atypical for any specific type of lesion.  The examiner also 
noted a history of epididymitis and paranoid personality 
disorder with organic mood disorder.

In April 1995 the veteran underwent orthopedic examination.  
Diagnoses included a history of left ankle sprain.  X-rays 
showed that the dorsalis pedis demonstrated a bony outgrowth 
secondary to beak osteophyte versus early osteochondroma and 
the examiner recommended follow-up films for further 
evaluation.  Also noted was an incidental finding of 
calcification posterior to the talus.  Genitourinary 
examination in May 1995 revealed diagnoses of post epididymis 
pain and possibly neurologic partial impotency.  

In May 1995 the veteran underwent mental disorders 
examination.  He complained of a change in speech pattern and 
memory loss as well as some insomnia.  The examiner indicated 
that he would like answered the question of whether the 
veteran's in-service head injury could have caused cognitive 
deficits considering the veteran may have had previous injury 
due to his long history of boxing.  The diagnoses were 
organic personality syndrome evidenced by irritability, 
lability of affect, suspiciousness and poor social skills 
with inappropriate behavior.  The examiner did not find the 
deficits so significant to warrant a diagnosis of dementia.  
The examiner also reviewed neuropsychologic testing and noted 
no organic mental disorder.  The examiner did state that 
there seemed to be organic pathology affecting the veteran's 
speech.

A statement from Xiomara Isabell Correa, RMT, CNMT, dated in 
March 1997 notes that the veteran was treated for cervical 
and lumbar problems.  

In March 1997 the veteran appeared for a VA mental disorders 
examination.  That examiner reviewed the claims file.  The 
examiner noted that prior to service the veteran had a career 
in kickboxing but never sustained any major injuries and 
never lost consciousness during that time.  The examiner 
noted the veteran's in-service injury falling backwards onto 
his head and neck and that after that incident the veteran 
complained of a change in speech and memory loss.

The examiner described the veteran's speech as thick.  The 
examiner diagnosed personality disorder with narcissistic and 
immature feature and noted that the veteran's presentation 
appeared to be quite different than in the past.  The 
examiner also stated that any slight cognitive deficits could 
be due to an accumulation of injuries over the years in his 
boxing career with perhaps the incident in the Army being the 
"straw that broke the camel's back."  The examiner noted 
that MRI in the military showed a third ventricle colloid 
cyst.  A handwritten note indicated no cognitive deficits as 
determined by testing.  

Neurologic examination was conducted in March 1997.  That 
examiner noted normal sensory cerebellar and gait 
examinations and normal cranial nerves.  The examiner 
reviewed the claims file and noted MRI evidence of a colloid 
cyst in the third ventricle and stated that such was 
"unrelated to any trauma either in the service or from his 
kickboxing.  This is a deep lesion which could not be caused 
by trauma.  It is definitely improbable that his complaints 
of speech and short term memory problems are related to the 
accident that occurred in 1992."

VA orthopedic examination was conducted in June 1997.  X-rays 
revealed some calcification about the malleoli and the 
posterior region of the ankle joint consistent with a 
previous injury.  The examiner opined that such was most 
likely unrelated to injuries sustained while in the service.  

In December 1997 the veteran presented for VA neurologic 
examination.  That examiner noted the veteran's history of 
kickboxing prior to service and also noted that the veteran 
sustained an injury in basic training, landing on the back of 
his head.  The examiner cited Brooke Army Medical Center 
records, to include a MRI showing a third, ventricular cyst 
requiring no surgical intervention.

The veteran complained of headaches occurring four or five 
times monthly.  He also complained of impotence.  The 
impression was status post head injury with subsequent 
posttraumatic migraines occurring four-to-five times a month 
without clinical or radiographic evidence of a structural 
intracranial process to explain the headaches.  The examiner 
also noted an incidental cyst in the third ventricle and the 
veteran's cervical and lumbar strain injuries.  The examiner 
found no neurologic evidence for partial impotence at that 
time.

In December 1997 another VA mental disorders examination was 
also conducted.  The examiner reviewed the claims file.  The 
examiner noted no slurring in the veteran's speech.  No 
cognitive deficits were noted.  The diagnosis was personality 
disorder, not otherwise specified, with narcissistic and 
immature features.  In December 1997, an orthopedic 
examination related the veteran's neck, should, arm and right 
leg symptoms to a fibromyalgia syndrome.  Genito-urinary 
examination was normal.  

In April 1998 the veteran testified at a personal hearing 
before a hearing officer at the RO.  He testified that he had 
obtained the highest score for physical fitness while in the 
military.  He also testified that he had fallen during 
service and that he had right leg problems, particularly 
numbness.  He asserted that such was related to his lumbar 
disc disease.  He stated that the morning after the incident 
he woke up and was slurring his speech.  He also reported 
that his memory loss was worse that day.  

The claims file contains records from the Bexar County 
Hospital District dated in 1994, which show treatment for low 
back pain and for hernias.  An intravenous pyelogram 
accomplished in February 1994 was negative.

The claims file also contains information from various state 
boxing commissions, to include the veteran's win-lose ratios.  
Those agencies advised VA that no medical records pertinent 
to the veteran were available.  

Analysis

Left ankle, right leg, memory loss

The Board begins by recognizing that the veteran in this case 
filed his claims within months after discharge from service.  
In Hampton v. Gober, 10 Vet. App. 481, 482 (1997), the Court 
found that the veteran had presented a well-grounded claim 
where there was in-service evidence of treatment for a knee 
disorder, where a diagnosis of a knee condition was shown on 
his separation examination, and where he filed shortly after 
service, even though VA medical examination performed one 
month after discharge was silent as to a knee condition.  

However, in Clyburn v. West, 12 Vet. App. 296 (1999), the 
Court upheld the Board's decision that the veteran's claim 
was not well grounded despite his continued complaints of 
knee pain since service coupled with his diagnosis of 
chondromalacia patellae just six months after discharge.  
Specifically, in Clyburn, the veteran had not claimed knee 
disability at discharge, nor was such diagnosis shown on 
examination at discharge.  Rather, post-service he provided a 
history of continued symptomatology in service and thereafter 
and the Court found that he was not competent to relate such 
to the diagnosis of chondromalacia six months later.

In this case, no left ankle or right leg problems were noted 
on the veteran's separation examination.  The separation 
report does include note of the veteran's complaints of 
memory loss, but, similar to the Clyburn facts, service 
records in this case do not identify any diagnosed disability 
to which the veteran's complaints of memory loss could be 
attributed.  Moreover, although VA examination in September 
1993 specifically considered the veteran's complaints 
relevant to his left ankle and right leg, the conclusion was 
only a history of left ankle sprain and no right leg 
abnormalities shown on examination.  And, the September 1993 
neurologic examiner did not identify any objective evidence 
of memory loss or attribute such to any diagnosis.

Based on the above the Board distinguishes this case from 
Hampton.  Similar to Clyburn, the facts of this case, despite 
documenting in-service ankle and leg complaints, and 
complaints of memory loss, service discharge records do not 
show identified right leg or left ankle disability, or 
identified disability characterized by memory loss and post-
service VA examination was not silent as to the claimed-of 
conditions, but, rather, ruled out such.  Thus, the fact that 
the veteran filed his application for VA benefits shortly 
after discharge is not alone sufficient to well ground his 
claims of entitlement to service connection for a left ankle 
sprain, right leg disorder or disorder characterized by 
memory loss.

The Board thus continues to note that a VA examiner in April 
1995 also noted only a history of left ankle sprain.  X-rays 
at that time did show calcification.  However, the April 1995 
examiner did not relate such to any incident of the veteran's 
service.  Moreover, upon review of positive x-ray findings 
pertinent to the left ankle in June 1997, as well as review 
of the claims file, a VA examiner specifically stated that 
such findings were most likely unrelated to the veteran's in-
service injuries.  The record contains no competent evidence 
relating any positive x-ray findings indicative of left ankle 
disability to the veteran's period of service.  

Relevant to the veteran's right leg complaints, a December 
1997 orthopedic examiner considered such history, along with 
the veteran's complaints relevant to other 
joints/extremities.  The conclusion was that such were 
related to a fibromyalgia syndrome.  Neither that examiner 
nor other competent medical professional has related 
fibromyalgia syndrome or other diagnosed right leg disorder 
to any incident of the veteran's period of service.

Finally, with respect to the veteran's subjective complaints 
of memory loss, post-service medical records do reflect 
diagnoses of a personality disorder.  Even were the veteran's 
memory loss to be attributed to such, regulations provide 
that personality disorders are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  With the exception of some unusual speech pattern, 
neurologic examination in April 1995 was normal and the May 
1995 VA examiner indicated that a diagnosis of dementia was 
not warranted.

Furthermore, the March 1997 examiner noted the veteran's 
complaints of memory loss, and then stated that any slight 
cognitive defects "could" be due to an accumulation of 
injuries in the veteran's pre-service boxing career, with the 
incident in the Army being the "straw that broke the camel's 
back."  However, after testing the examiner added a 
handwritten note stating that no cognitive deficits were in 
fact found.  Finally, the March 1997 neurologic examiner 
specifically opined that it was improbable that the veteran's 
memory complaints were related to the 1992 service accident.

In short, the record is negative for competent evidence of 
any diagnosed disability to which the veteran's complaints of 
memory loss have been attributed and negative for any 
competent opinion relating memory loss to the veteran's 
period of service.

As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent and not 
sufficient to well ground his claims of entitlement to 
service connection for a left ankle, right leg disorder or 
disorder characterized by memory loss.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Because the above claims for service connection are not well 
grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a) (1999); Epps v. Gober, 126 F.3d 
1454 (Fed. Cir. 1997); see also Morton v. West, 12 Vet. App. 
477 (1999) (holding that VA cannot assist a claimant in 
developing a claim that is not well grounded).  There is thus 
no duty on the part of VA to afford the veteran an 
examination.  See Brewer v. West, 11 Vet. App. 228, 235 
(1998).

The Court has held, however, that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  38 U.S.C.A. § 5103 (West 1991 & Supp. 1999); see 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996).  This 
obligation depends upon the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted in connection with his 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Court has also held that the obligation exists only in the 
limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the instant case, however, the veteran 
has not identified any medical evidence that has not been 
submitted or obtained, which will support well-grounded 
claims.



Prostatitis

As pertains to prostatitis, the veteran's service records do 
indicate that he was being treated for such at or around the 
time of his discharge.  Also, the veteran underwent VA 
examination in September 1993, at which time his prostate was 
enlarged.  Based on such the Board finds his claim of 
entitlement to service connection for prostatitis to be well 
grounded.  See Hampton, supra.  

Speech impairment

The Board begins by noting that the record contains evidence 
of speech impairment and medical evidence suggesting a nexus 
between such and the veteran's in-service head injury insofar 
as one examiner stated that the in-service incident could 
have been the final factor precipitating such.  As such, the 
claim is well grounded.  See Caluza, supra.  

As the claim is well grounded, VA has a duty to assist the 
veteran.  In this case he has had opportunity to present 
argument and evidence in support of his claim.  The claims 
file contains evidence obtained from various boxing 
organizations, as well as private records, service records 
and VA examination reports that include consideration of the 
etiologic question at issues herein.  The veteran has not 
identified other evidence probative of his claim that has not 
been requested or obtained.  Accordingly, the Board finds the 
duty to assist the veteran has been met.  38 U.S.C.A. § 5107.

The report of examination of the veteran at service entrance 
is negative for notation of any speech impairment and thus 
the presumption of soundness attaches to the veteran.  
38 U.S.C.A. § 1132.  However, as will be set out in detail 
herein, that presumption is overcome by clear and 
unmistakable evidence.  The Board here notes the records from 
Irvine Medical Group documenting treatment of the veteran for 
a head injury and a loss of consciousness following a boxing 
match prior to service.  The hospital records include note of 
the veteran's pre-existing exhibition of slurred speech 
stated to be secondary to recurrent head punches.  Such fact 
was related by the ringside physician and by a friend of the 
veteran.  

The veteran, in connection with service examinations and in 
connection with his VA claim, has specifically denied any 
loss of consciousness coincident with his boxing career and 
has also specifically denied any speech impairment existing 
prior to service.

Once a claim is found to be well grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that follows a finding 
of well groundedness, the Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.  The Board must account for the 
evidence that it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

In this case, the Irvine records, prepared coincident with a 
pre-service head injury and noting the veteran's normally 
having slurred speech, clearly and unmistakably show that 
such problem existed prior to the veteran's service injury.  
Such conclusion is further supported by service medical 
opinion to the effect that the veterans speech impairment was 
unusual for the type of injury incurred in service and by 
notations made by post-service medical professionals as to 
whether the veteran's boxing career might have resulted in 
such speech problem.

The veteran's own arguments that he had no pre-existing 
speech problems or pre-service head injury lack credibility 
in the face of the pre-service medical report.  Accordingly, 
the Board finds that the veteran's slurred speech clearly and 
unmistakably pre-existed his military service.

Thus, the question to be answered is whether the veteran's 
pre-existing speech problems were aggravated by the in-
service head injury.  38 C.F.R. § 3.306(a).  In discussing 
that matter the Board must emphasize that the veteran's mode 
of speech does not lend itself to quantitative measurements 
of severity such as one would find with disabilities such as 
hearing loss or orthopedic symptomatology.  The law provides 
for consideration of the state of the veteran's condition 
prior, during and subsequent to the service injury.  However, 
the pre-service reports reference that the veteran normally 
slurred his speech.  Service records also use the term 
slurring.  Post-service medical records characterize the 
veteran's speech as "thick," an "unusual" speech pattern 
or a "definite" slurring.

The veteran has described his speech as sounding as if he had 
drunk too much alcohol.  He has not argued that there was any 
inservice aggravation, but rather that his slurred speech was 
caused directly by the service injury.  Based on the Board's 
conclusion that such pre-existed service, no further 
discussion of direct service connection will be included 
herein.  In this case there is no competent medical opinion 
of record stating that the veteran's speech impairment 
worsened as a result of the in-service injury or other 
incident of service.  The Court has held that the veteran's 
assertion that his disability increased in severity is not 
competent medical evidence of aggravation.  McIntosh v. 
Brown, 4 Vet. App. 553 (1993).  As there is no such evidence, 
there is no presumption of aggravation.

The Board acknowledges that the veteran's slurred speech was 
not noted at entrance but was noted by examiners after the 
veteran presented with complaints.  However, it is not clear 
that the veteran's entrance examination included any 
evaluation of his speech, nor can it be assumed that he was 
even required to talk during that examination.  Here the 
Board notes the Court's decision in Green v. Derwinski, 
1 Vet. App. 320 (1991).  In that case, the Court held that 
the fact that the veteran's psychiatric illness was in 
remission at the time of entrance and that he then 
experienced an in-service recurrence was not indicative of 
aggravation.  The Court focused instead on the fact that 
symptoms described in medical reports prior to veteran's 
service were similar to symptoms described in his service 
medical records without evident increase in severity.  As 
stated above, pre-service records in this case note that the 
veteran normally slurred his speech and service records 
describe the impairment as slurring.  A review of the medical 
evidence of record, to include service records, does not 
reveal any competent medical notation pertaining to a 
worsening of the veteran's speech problem. 

The Board emphasizes the in-service medical notations that 
the veteran's complained-of symptoms were unusual for the 
type of mild, closed head injury he incurred in service and 
instead state that the veteran's boxing career could be a 
mediating factor in such.  The September 1993 VA examiner, 
although indicating a lack of access to relevant records, 
concluded that from the veteran's behavior the majority of 
his complaints had a psychiatric basis.  The veteran reported 
an incorrect history of losing consciousness in connection 
with the in-service injury to the April 1995 neurologic 
examiner.  The March 1997 mental disorders examiner also 
noted an incorrect history in that the veteran had never lost 
consciousness prior to service.  That examiner concluded by 
noting no cognitive deficits shown on testing, and described 
the veteran's speech only as thick.  The March 1997 
neurologic examiner specifically considered the veteran's 
speech and other cognitive complaints, as well as considering 
MRI evidence of a lesion.  However, that examiner 
specifically dissociated the veteran's speech complaints from 
the in-service accident.  And, in December 1997, a VA 
examiner noted no slurring the veteran's speech at all, a 
finding against any conclusion that the veteran's speech 
impairment was permanently aggravated as a result of an in-
service head injury.

In sum, the veteran himself has reported ongoing problems to 
include slurred speech.  The record itself establishes that 
such existed prior to service and reflects varied 
interpretations of the character of any manifested speech 
abnormality thereafter, to include one examiner who noted no 
such abnormality.  No medical professional has cited an 
increase in the underlying pathology causing such speech 
impairment due to service, and in fact, the record contains 
probative medical evidence dissociating speech problems from 
the in-service head injury.  As such, the veteran's claim is 
denied.  38 C.F.R. § 3.306(a).


ORDER

Service connection for residuals of a left ankle sprain is 
denied.

Service connection for a right leg disorder is denied.

Service connection for a speech impairment is denied.

Service connection for a disorder characterized by memory 
difficulties is denied.

The claim of entitlement to service connection for 
prostatitis is well grounded; to that extent only the appeal 
is granted.


REMAND

Since the veteran's claim of entitlement to service 
connection for prostatitis is well grounded, it places upon 
VA the duty to assist the appellant in the development of the 
claim by obtaining relevant records which could possibly 
substantiate the claim and conducting appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
see 38 U.S.C.A. § 5107(a).  

The veteran was last examined pertinent to genito-urinary 
problems in May 1995.  At that time examination resulted in 
impressions of post epididymis pain and possible neurologic 
impotency.  As noted herein above, the veteran was being 
treated for prostatitis at service discharge and it remains 
unclear whether he has a chronic prostate disability related 
to service.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should contact the veteran and 
request him to identify any treatment for 
prostate/genito-urinary problems since 
his discharge from service.  After 
securing the necessary release, the RO 
should obtain any identified records for 
association with the claims file.

2.  The RO should schedule the veteran 
for a genito-urinary examination.  The 
examiner is requested to identify all 
existing genito-urinary disorders, 
specifically refuting or confirming 
whether the veteran has prostatitis.  The 
examiner is further requested to comment 
on the etiology of each identified 
disorder, to include stating whether such 
is likely related to the veteran's period 
of active service.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for prostatitis.  If the 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

